
	
		I
		111th CONGRESS
		1st Session
		H. R. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. Boucher (for
			 himself, Mr. Upton,
			 Mr. Dingell,
			 Mr. Barton of Texas,
			 Mr. Rahall,
			 Mr. Whitfield,
			 Mr. Murtha,
			 Mr. Costello,
			 Mr. Holden,
			 Mr. Pomeroy,
			 Mr. Davis of Alabama,
			 Mr. Doyle,
			 Mr. Hill, Mr. Butterfield, and Mr. Wilson of Ohio) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To accelerate the development and early deployment of
		  systems for the capture and storage of carbon dioxide emissions from fossil
		  fuel electric generation facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Capture and Storage Early
			 Deployment Act .
		2.Definitions
			(1)SecretaryThe term Secretary  means
			 the Secretary of Energy.
			(2)Distribution
			 utilityThe term
			 distribution utility means an entity that distributes
			 electricity directly to retail consumers under a legal, regulatory, or
			 contractual obligation to do so.
			(3)Electric
			 utilityThe term electric utility has the meaning
			 provided by section 3(22) of the Federal Power Act (16 U.S.C. 796(22)).
			(4)Fossil
			 fuel-based electricityThe
			 term fossil fuel-based electricity means electricity that is
			 produced from the combustion of fossil fuels.
			(5)Fossil
			 fuelThe term fossil fuel means coal, petroleum,
			 natural gas or any derivative of coal, petroleum, or natural gas.
			(6)CorporationThe
			 term Corporation means the Carbon Storage Research Corporation
			 established in accordance with this Act.
			(7)Qualified
			 industry organizationThe
			 term qualified industry organization means the Edison Electric
			 Institute, the American Public Power Association, the National Rural Electric
			 Cooperative Association, a successor organization of such organizations or a
			 group of owners or operators of distribution utilities delivering fossil
			 fuel-based electricity who collectively represent at least 20 percent of the
			 volume of fossil fuel-based electricity delivered by distribution utilities to
			 consumers in the United States.
			(8)Retail
			 consumerThe term “retail consumer” means an end-user of
			 electricity.
			3.Carbon Storage
			 Research Corporation
			(a)Establishment
				(1)ReferendumQualified
			 industry organizations may conduct, at their own expense, a referendum among
			 the owners or operators of distribution utilities delivering fossil fuel-based
			 electricity for the creation of a Carbon Storage Research Corporation. Such
			 referendum shall be conducted by an independent auditing firm agreed to by the
			 qualified industry organizations. Voting rights in such referendum shall be
			 based on the quantity of fossil fuel-based electricity delivered to consumers
			 in the previous calendar year or other representative period as determined by
			 the Secretary pursuant to section 6. Upon approval of those persons
			 representing two-thirds of the total quantity of fossil fuel-based electricity
			 delivered to retail consumers, the Corporation shall be established unless
			 opposed by the State regulatory authorities pursuant to paragraph (2). All
			 distribution utilities voting in the referendum shall certify to the
			 independent auditing firm the quantity of fossil fuel-based electricity
			 represented by their vote.
				(2)State regulatory
			 authoritiesUpon its own motion or the petition of a qualified
			 industry organization, each State regulatory authority shall consider its
			 support or opposition to the creation of the Corporation under paragraph (1).
			 State regulatory authorities may notify the independent auditing firm referred
			 to in paragraph (1) of their views on the creation of the Corporation within
			 180 days after the enactment of this Act. If 40 percent or more of the State
			 regulatory authorities submit to the independent auditing firm written notices
			 of opposition, the Corporation shall not be established notwithstanding the
			 approval of the qualified industry organizations as provided in paragraph
			 (1).
				(b)TerminationThe Corporation shall be authorized to
			 collect assessments and conduct operations pursuant to this Act for a 10-year
			 period from the date 6 months after the date of enactment of this Act. After
			 such 10-year period, the Corporation is no longer authorized to collect
			 assessments and shall be dissolved on the date 15 years after such date of
			 enactment, unless the period is extended by an Act of Congress.
			(c)GovernanceThe
			 Corporation shall operate as a division or affiliate of the Electric Power
			 Research Institute (EPRI) and be managed by a Board of not more than 15 voting
			 members responsible for its operations, including compliance with this Act.
			 EPRI, in consultation with the Edison Electric Institute, the American Public
			 Power Association and the National Rural Electric Cooperative Association shall
			 appoint the Board members under subparagraphs (A), (B), and (C) of paragraph
			 (1) from among candidates recommended by those organizations. At least a
			 majority of the Board members appointed by EPRI shall be representatives of
			 distribution utilities subject to assessments under section 5.
				(1)MembersThe
			 Board shall include at least one representative of each of the
			 following:
					(A)Investor-owned
			 utilities.
					(B)Utilities owned by
			 a State agency or a municipality.
					(C)Rural electric
			 cooperatives.
					(D)Fossil fuel
			 producers.
					(E)Non-profit
			 environmental organizations.
					(F)Independent
			 generators or wholesale power providers.
					(G)Consumer
			 groups.
					(2)Nonvoting
			 MembersThe Board shall also include as additional non-voting
			 Members the Secretary of Energy or his designee and 2 representatives of State
			 regulatory authorities as defined in section 3(17) of the Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2602, 3(17)), each designated by the
			 National Association of State Regulatory Utility Commissioners from States that
			 are not within the same transmission interconnection.
				(d)CompensationCorporation Board members shall receive no
			 compensation for their services, nor shall Corporation Board members be
			 reimbursed for expenses relating to their service.
			(e)TermsCorporation Board members shall serve terms
			 of 4 years and may serve not more than 2 full consecutive terms. Members
			 filling unexpired terms may serve not more than a total of 8 consecutive years.
			 Former members of the Corporation Board may be reappointed to the Corporation
			 Board if they have not been members for a period of 2 years. Initial
			 appointments to the Corporation Board shall be for terms of 1, 2, 3, and 4
			 years, staggered to provide for the selection of 3 members each year.
			(f)Status of
			 CorporationThe Corporation shall not be considered to be an
			 agency, department, or instrumentality of the United States, and no officer or
			 director or employee of the Corporation shall be considered to be an officer or
			 employee of the United States Government, for purposes of title 5 or title 31
			 of the United States Code, or for any other purpose, and no funds of the
			 Corporation shall be treated as public money for purposes of chapter 33 of
			 title 31, United States Code, or for any other purpose.
			4.Functions and
			 administration of the Corporation
			(a)In
			 generalThe Corporation shall
			 establish and administer a program to accelerate the commercial availability of
			 carbon dioxide capture and storage technologies and methods, including
			 technologies which capture and store, or capture and convert, carbon dioxide.
			 Under such program competitively awarded grants, contracts, and financial
			 assistance shall be provided and entered into with eligible entities. Except as
			 provided in subsection (g), the Corporation shall use all funds derived from
			 assessments under section 5 to issue grants and contracts to eligible
			 entities.
			(b)PurposeThe
			 purposes of the grants, contracts, and assistance under this section shall be
			 to support commercial-scale demonstrations of carbon capture or storage
			 technology projects capable of advancing the technologies to commercial
			 readiness. Such projects should encompass a range of different coal and other
			 fossil fuel varieties, be geographically diverse, involve diverse storage
			 media, and employ capture or storage, or capture and conversion, technologies
			 potentially suitable either for new or for retrofit applications.
			(c)Eligible
			 entitiesEntities eligible
			 for grants, contracts or assistance under this section may include distribution
			 utilities, electric utilities and other private entities, academic
			 institutions, national laboratories, Federal research agencies, State research
			 agencies, non-profit organizations, or consortiums of 2 or more entities.
			 Pilot-scale and similar small-scale projects are not eligible for support by
			 the Corporation.
			(d)AdministrationThe members of the Board of Directors of
			 the Corporation shall elect a Chairman and other officers as necessary, may
			 establish committees and subcommittees of the Corporation, and shall adopt
			 rules and bylaws for the conduct of business and the implementation of this
			 Act. The Board shall appoint an Executive Director and professional support
			 staff who may be employees of the Electric Power Research Institute. After
			 consultation with the Technical Advisory Committee established under section
			 10, the Secretary, and the Director of the National Energy Technology
			 Laboratory to obtain advice and recommendations on plans, programs, and project
			 selection criteria, the Board shall establish priorities for grants, contracts,
			 and assistance; publish requests for proposals for grants, contracts and
			 assistance; award grants, contracts and assistance competitively, on the basis
			 of merit, after the establishment of procedures that provide for scientific
			 peer review by the Technical Advisory Committee. The Board shall give
			 preference to applications that reflect the best overall value and prospect for
			 achieving the purposes of the Act, such as those which demonstrate an
			 integrated approach for capture and storage or capture and conversion
			 technologies. The Board members shall not participate in making grants or
			 awards to entities with whom they are affiliated.
			(e)Uses of grants,
			 contracts, and assistanceA grant, contract, or other assistance
			 provided under this section may be used to purchase carbon dioxide when needed
			 to conduct tests of carbon dioxide storage sites, in the case of established
			 projects that are storing carbon dioxide emissions, or for other purposes
			 consistent with the purposes of this Act. The Corporation shall make publicly
			 available at no cost information learned as a result of projects which it
			 supports financially.
			(f)Intellectual
			 propertyThe Board shall establish policies regarding the
			 ownership of intellectual property developed as a result of Corporation grants
			 and other forms of technology support. Such policies shall encourage individual
			 ingenuity and invention.
			(g)Administrative
			 expensesUp to 5 percent of
			 the funds collected in any fiscal year under section 5 may be used for the
			 administrative expenses of operating the Corporation (not including costs
			 incurred in the determination and collection of the assessments pursuant to
			 section 5).
			(h)Programs and
			 budgetBefore August 1 each
			 year, the Corporation, after consulting with the Technical Advisory Committee
			 and the Secretary and the Director of the Department’s National Energy
			 Technology Laboratory and other interested parties to obtain advice and
			 recommendations, shall publish for public review and comment its proposed
			 plans, programs, project selection criteria, and projects to be funded by the
			 Corporation for the next calendar year. The Corporation shall also publish for
			 public review and comment a budget plan for the next calendar year, including
			 the probable costs of all programs, projects, and contracts and a recommended
			 rate of assessment sufficient to cover such costs. The Secretary may recommend
			 program and activities the Secretary considers appropriate.
			(i)Records;
			 auditsThe Corporation shall
			 keep minutes, books, and records that clearly reflect all of the acts and
			 transactions of the Corporation and make public such information. The books of
			 the Corporation shall be audited by a certified public accountant at least once
			 each fiscal year and at such other times as the Corporation may designate.
			 Copies of each audit shall be provided to the Congress, all Corporation board
			 members, all qualified industry organizations, each State regulatory authority
			 and, upon request, to other members of the industry. If the audit determines
			 that the Corporation’s practices fail to meet generally accepted accounting
			 principles the assessment collection authority of the Corporation under section
			 5 shall be suspended until a certified public accountant renders a subsequent
			 opinion that the failure has been corrected.
			(j)Public
			 Access(1)The Corporation Board’s meetings shall be
			 open to the public and shall occur after at least 30 days advance public
			 notice. Meetings of the Board of Directors may be closed to the public where
			 the agenda of such meetings includes only confidential matters pertaining to
			 project selection, the award of grants or contracts, personnel matter, or the
			 receipt of legal advice.
				(2)The minutes of all meetings of the
			 Corporation shall be made available to and readily accessible by the
			 public.
				(k)Annual
			 reportEach year the
			 Corporation shall prepare and make publicly available a report which includes
			 an identification and description of all programs and projects undertaken by
			 the Corporation during the previous year. The report shall also detail the
			 allocation or planned allocation of Corporation resources for each such program
			 and project. The Corporation shall provide its annual report to the Congress,
			 the Secretary, each State regulatory authority, and upon request to the
			 public.
			5.Assessments
			(a)Amount(1)In all calendar years
			 following its establishment, the Corporation shall collect an assessment on
			 distribution utilities for all fossil fuel-based electricity delivered directly
			 to retail consumers (as determined under section 6). The assessments shall
			 reflect the relative carbon dioxide emission rates of different fossil
			 fuel-based electricity, and initially shall be not less than the following
			 amounts for coal, natural gas, and oil:
					
						
							
								Fuel
					 typeRate
					 of assessment per kilowatt hour
								
								Coal$0.00043
								
								Natural Gas$0.00022
								
								Oil$0.00032.
								
							
						
					
				(2)The Corporation is authorized to
			 adjust the assessments on fossil fuel-based electricity to reflect changes in
			 the expected quantities of such electricity from different fuel types, such
			 that the assessments generate not less than $1.0 billion and not more than $1.1
			 billion annually. The Corporation is authorized to supplement assessments
			 through additional financial commitments.
				(b)Investment of
			 fundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 collected through assessments under this section, and any other funds received
			 by the Corporation, only in obligations of the United States or any agency
			 thereof, in general obligations of any State or any political subdivision
			 thereof, in any interest-bearing account or certificate of deposit of a bank
			 that is a member of the Federal Reserve System, or in obligations fully
			 guaranteed as to principal and interest by the United States.
			(c)Reversion of
			 unused fundsIf the
			 Corporation does not disburse, dedicate or assign 75 percent or more of the
			 available proceeds of the assessed fees in any calendar year 7 or more years
			 following its establishment, due to an absence of qualified projects or similar
			 circumstances, it shall reimburse the remaining undedicated or unassigned
			 balance of such fees, less administrative and other expenses authorized by this
			 Act, to the distribution utilities upon which such fees were assessed, in
			 proportion to their collected assessments.
			6.
			 ERCOT
			(a)Assessment,
			 collection, and remitance(1)Notwithstanding any
			 other provision of this Act, within ERCOT, the assessment provided for in
			 section 5 shall be—
					(A)levied directly on
			 qualified scheduling entities, or their successor entities;
					(B)charged consistent
			 with other charges imposed on qualified scheduling entities as a fee on energy
			 used by the load serving entities; and
					(C)collected and
			 remitted by ERCOT to the Corporation in the amounts and in the same manner as
			 set forth in section 5.
					(2)The assessment amounts referred to in
			 paragraph (1) shall be—
					(A)determined by the amount and types of
			 fossil fuel-based electricity delivered directly to all retail customers in the
			 prior calendar year beginning with the year ending immediately prior to the
			 period described in section 3(b); and
					(B)take into account the number of
			 renewable energy credits retired by the load serving entities represented by a
			 qualified scheduling entity within the prior calendar year.
					(b)Administration
			 expensesUp to 1 percent of
			 the funds collected in any fiscal year by ERCOT under the provisions of this
			 section may be used for the administrative expenses incurred in the
			 determination, collection and remittance of the assessments to the
			 Corporation.
			(c)AuditERCOT
			 shall provide a copy of its annual audit pertaining to the administration of
			 the provisions of this section to the Corporation.
			(d)DefinitionsFor
			 the purposes of this section:
				(1)The term “ERCOT”
			 means the Electric Reliability Council of Texas.
				(2)The term “load
			 serving entities” has the meaning adopted by ERCOT Protocols and in effect on
			 the date of enactment of this Act.
				(3)The term
			 “qualified scheduling entities” has the meaning adopted by ERCOT Protocols and
			 in effect on the date of enactment of this Act.
				(4)The term
			 “renewable energy credit” has the meaning as promulgated and adopted by the
			 Public Utility Commission of Texas pursuant to section 39.904(b) of the Public
			 Utility Regulatory Act of 1999, and in effect on the date of enactment of this
			 Act.
				7.Determination of
			 fossil fuel-based electricity deliveries
			(a)FindingsThe Congress finds that:
				(1)The assessments
			 under section 5 are to be collected based on the amount of fossil fuel
			 generated electricity delivered by each distribution utility.
				(2)Since many
			 distribution utilities purchase all or part of their retail consumer’s
			 electricity needs from other entities, it may not be practical to determine the
			 precise fuel mix for the power sold by each individual distribution
			 utility.
				(3)It may be
			 necessary to use average data, often on a regional basis with reference to
			 Regional Transmission organization or NERC regions, to make the determinations
			 necessary for making assessments.
				(b)DOE proposed
			 ruleThe Secretary, acting in close consultation with the Energy
			 Information Administration, shall issue for notice and comment a proposed rule
			 to determine the level of fossil fuel electricity delivered to retail customers
			 by each distribution utility in the United States during the most recent
			 calendar year or other period determined to be most appropriate. Such proposed
			 rule shall balance the need to be efficient, reasonably precise and timely,
			 taking into account the nature and cost of data currently available and the
			 nature of markets and regulation in effect in various regions of the country.
			 Different methodologies may be applied in different regions if appropriate to
			 obtain the best balance of such factors.
			(c)Final
			 ruleWithin 6 months after
			 the enactment of this Act, and after opportunity for comment, the Secretary
			 shall issue a final rule under this section for determining the level and type
			 of fossil fuel electricity delivered to retail customers by each distribution
			 utility in the United States during the appropriate period. In issuing such
			 rule, the Secretary may consider opportunities and costs to develop new data
			 sources in the future and issue recommendations for the Energy Information
			 Administration or other entities to collect such data. After notice and
			 opportunity for comment the Secretary may, by rule, subsequently update and
			 modify the methodology for making such determinations.
			(d)Annual
			 determinationsPursuant to the final rule issued under subsection
			 (c), the Secretary shall make annual determinations of the amounts and types
			 for each such utility and publish such determinations in the Federal Register.
			 Such determinations shall be used to conduct the referendum under section 3 and
			 by the Corporation in applying any assessment under this title.
			(e)Rehearing and
			 judicial reviewThe owner or
			 operator of any distribution utility that believes that the Secretary has
			 misapplied the methodology in the final rule in determining the amount and
			 types of fossil fuel electricity delivered by such distribution utility may
			 seek rehearing of such determination within 30 days of publication of the
			 determination in the Federal Register. The Secretary shall decide such
			 rehearing petitions within 30 days. The Secretary’s determinations following
			 rehearing shall be final and subject to judicial review in the United States
			 court of appeals for the District of Columbia.
			8.Compliance with
			 Corporation assessmentsThe
			 Corporation may bring an action in the appropriate court of the United States
			 to compel compliance with an assessment levied by the Corporation under this
			 Act. A successful action for compliance under this section may also require
			 payment by the defendant of the costs incurred by the Corporation in bringing
			 such action.
		9.Midcourse
			 reviewNot later than 5 years
			 following establishment of the Corporation, the Comptroller General of the
			 United States shall prepare an analysis, and report to Congress, assessing the
			 Corporation’s activities, including project selection and methods of
			 disbursement of assessed fees, impacts on the prospects for commercialization
			 of carbon capture and storage technologies, and adequacy of funding. The report
			 shall also make such recommendations as may be appropriate in each of these
			 areas. The Corporation shall reimburse the Government Accountability Office for
			 the costs associated with performing this midcourse review.
		10.Recovery of
			 costs
			(a)In
			 generalA distribution
			 utility whose transmission, delivery, or sales of electric energy are subject
			 to any form of rate regulation shall not be denied the opportunity to recover
			 the full amount of the prudently incurred costs associated with complying with
			 this Act, consistent with applicable State or Federal law.
			(b)Ratepayer
			 RebatesRegulatory
			 authorities that approve cost recovery pursuant to subsection (a) may order
			 rebates to ratepayers to the extent that distribution utilities are reimbursed
			 undedicated or unassigned balances pursuant to section 5(c).
			11.Technical
			 Advisory Committee
			(a)EstablishmentThere is established an advisory committee,
			 to be known as the Technical Advisory Committee.
			(b)MembershipThe
			 Technical Advisory Committee shall be comprised of not less than 7 members
			 appointed by the Board from among academic institutions, national laboratories,
			 independent research institutions, and other qualified institutions. No member
			 of the Committee shall be affiliated with EPRI or with any organization having
			 members serving on the Board. At least one member of the Committee shall be
			 appointed from among officers or employees of the Department of Energy
			 recommended to the Board by the Secretary of Energy.
			(c)Chairperson and
			 Vice ChairpersonThe Board shall designate one member of the
			 Technical Advisory Committee to serve as Chairperson of the Committee and one
			 to serve as Vice Chairperson of the Committee.
			(d)CompensationThe
			 Board shall provide compensation to members of the Technical Advisory Committee
			 for travel and other incidental expenses and such other compensation as the
			 Board determines to be necessary.
			(e)PurposeThe
			 Technical Advisory shall provide independent assessments and technical
			 evaluations, as well as make non-binding recommendations to the Board,
			 concerning Corporation activities, including but not limited to the
			 following:
				(1)Reviewing and evaluating the Corporation’s
			 plans and budgets described in section 4 (h), as well as any other appropriate
			 areas, which could include approaches to prioritizing technologies,
			 appropriateness of engineering techniques, monitoring and verification
			 technologies for storage, geological site selection, cost control
			 measures.
				(2)Making annual
			 non-binding recommendations to the Board concerning any of the matters referred
			 to in paragraph (1), as well as what types of investments, scientific research,
			 or engineering practices would best further to the goals of the
			 Corporation.
				(f)Public
			 availabilityAll reports, evaluations, and other materials of the
			 Technical Advisory Committee shall be made available to the public by the
			 Board, without charge, at time of receipt by the Board.
			12.Lobbying
			 restrictionsNo funds
			 collected by the Corporation shall be used in any manner for influencing
			 legislation or elections, except that the Corporation may recommend to the
			 Secretary and the Congress changes in this Act or other statutes that would
			 further the purposes of this Act.
		13.Davis-Bacon
			 ComplianceThe Corporation
			 shall ensure that entities receiving grants, contracts, or other financial
			 support from the Corporation for the project activities authorized by this Act
			 are in compliance with the Davis-Bacon Act (40 U.S.C. 276a–276a–5).
		
